UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

   DONALD and SHERYL HALL,

                            Plaintiffs,

                       v.
                                                     Civil Action 06-01540 (HHK)
   UNITED STATES DEPARTMENT OF
   JUSTICE,
                  Defendant.


                                          MEMORANDUM

       Donald and Sheryl Hall bring this action against the United States Department of Justice

(“DOJ”) alleging that the DOJ failed to comply with the Freedom of Information Act (“FOIA”),

5 U.S.C. §§ 552 et seq, when it redacted large portions of the documents it released to plaintiffs

pursuant to their FOIA request. On February 24, 2009, the court granted in part and denied in

part the DOJ’s second motion for summary judgment, and ordered the DOJ to submit the pages

for which the court did not grant summary judgment, pages 70-72 and 100-130, for in camera

review [#36]. The DOJ submitted these pages to the court on March 16, 2009.

       After reviewing the unredacted versions of pages 70-72 and 100-130, the court has

determined that the DOJ properly withheld the redacted portions of these pages pursuant to the

deliberative process exemption. Therefore, the court concludes that summary judgment should

be granted in favor of the DOJ.

       An appropriate order accompanies this memorandum.



                                                             Henry H. Kennedy, Jr.
                                                             United States District Judge